DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “have” should read --having--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  17 recites the limitation "the rigid elements" in line 6 and “a rigid element” in line 7.  There is insufficient antecedent basis for “the rigid elements” in the claim. Also, it is unclear if “the rigid elements” is the same as “a rigid element”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0321384).
In regard to claim 1, Huang teaches a device comprising: an at least partially transparent screen (element 101 and paragraph 30); an optical sensor (element 104); and a layer between the screen and the optical sensor, the layer having at least one non-scattering optically clear portion (element 103 and paragraph 34. The light entering element 103 enters element 104 in a normal direction), having a refraction index smaller than the refraction index of an optical material of the optical sensor (paragraph34 lines 3-5) but does not teach a refraction index smaller by at least 0.1.
	In regard to claim 2, Huang teaches all the elements of claim 2 except a refraction index smaller by at least 0.15.
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang with a refraction index smaller by at least 0.1. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Huang with a refraction index smaller by at least 0.15 because Huang teaches using a refraction index smaller than that of the photodetector (Huang teaches a refractive index of less than 1.4). Absent a showing of criticality, a refractive index being 0.15 smaller than that of the photodetector would be considered by one of ordinary skill in the art in the course of routine experimentation. There are only a finite number of appropriate materials with a refractive index less than 1.4 and one or ordinary skill in the art would optimize the invention based on criteria such as cost, size, weight, etc.
	In regard to claim 4, Huang teaches an adhesive material (paragraph 34).
	In regard to claim 18, Huang teaches a fingerprint sensor (paragraph 35).
	In regard to claim 20, Huang teaches a cell phone (paragraph 29).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Shim et al. (US 2018/0365466).
In regard to claim 15, Huang teaches all the elements of claim 15 except one or more pressure sensors.
Shim et al. teach one or more pressure sensors (fig. 16 elements 145 and paragraph 252).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang with the pressure sensors of Shim et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Huang with the pressure sensors of Shim et al. because it would reduce fingerprint detector power consumption.
In regard to claim 16, Shim et al. teach the one or more pressure sensors are arranged at a periphery of the optical sensors (fig. 16 elements 145 arranged at periphery of element 144).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chung et al. (US 2018/0175125).
In regard to claim 19, Huang teaches all the elements of claim 19 except wherein the device comprises at least one infrared filter, having a cutoff wavelength at 600 nm and a 0.1% transmittance from 600 nm to 920 nm, arranged: between said screen and said layer; and/or between said screen and a screen protection glass; and/or between said layer and the optical sensor; and/or in the optical sensor.
Chung et al. teach at least one infrared filter, having a cutoff wavelength at 600 nm and a 0.1% transmittance from 600 nm to 920 nm, arranged: between said screen and said layer; and/or between said screen and a screen protection glass; and/or between said layer and the optical sensor; and/or in the optical sensor (paragraph 26).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang with the infrared filter of Chung et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Huang with the infrared filter of Chung et al. because it would reduce stray light and improve detection accuracy.
Allowable Subject Matter
Claims 3 and 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the structure of these claims in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623